UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): January 18, 2008 DIGITAL VIDEO SYSTEMS, INC. (Exact name of Registrant as specified in its charter) Delaware 000-28472 77-0333728 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 357 Castro Street, Suite 5Mountain View, California 94041 (Address of principal executive offices, including Zip Code) Registrant’s telephone number, including area code: (650) 938-8815 N/A (Former name or former address if changed since last report) Check appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below) []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-14(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 4 - Matters Related to Accountants and Financial Statements Item 4.02 Non-Reliance on Previously Issued Financial Statements orRelated Audit Report or Completed Interim Review. The Company has issued a press release concerning its financial statements for the 2004 fiscal year. The press release is attached as an exhibit to this report. Section 8 - Other Events Item 8.01 Other Events The Company has issued the press release attached as an exhibit to this report. Section 9 - Financial Statements and Exhibits Item 9.01 Exhibits Ex. 99 Press Release dated January 18, 2008. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DIGITAL VIDEO SYSTEMS, INC. Date: January 18, 2008 By: /s/Mali Kuo Mali Kuo Chief Executive Officer
